t c memo united_states tax_court ronnie j smith and sheila c smith petitioners v commissioner of internal revenue respondent docket no filed date bryan w caddell for petitioners william f castor for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined deficiencies in petitioners’ federal_income_tax tax for their taxable_year sec_2011 sec_2012 and sec_2013 of dollar_figure dollar_figure and dollar_figure respectively the issues remaining for decision are are petitioners required for each of their taxable_year sec_2011 sec_2012 and sec_2013 to include in income the amount of t otal income that their wholly owned s_corporation reported in its tax_return for each of those years as well as a certain additional_amount of income that respondent determined in the notice for each of those years we hold that they are are petitioners entitled for each of their taxable_year sec_2011 sec_2012 and sec_2013 to deduct any expenses with respect to certain respective personal services that they performed during each of those years we hold that they are not are petitioners entitled for their taxable_year to deduct dollar_figure with respect to a claimed net_operating_loss_carryover we hold that they are not findings of fact2 some of the facts have been stipulated and are so found petitioners resided in oklahoma at the time they filed the petition 1there are other questions relating to certain determinations in the notice_of_deficiency for petitioners’ taxable_year sec_2011 sec_2012 and sec_2013 notice that are computational in that their resolution flows automatically from our resolution of the issues that we address herein 2unless otherwise indicated our findings_of_fact and opinion pertain to petitioners’ taxable_year sec_2011 sec_2012 and sec_2013 the years at issue for clarity we sometimes expressly refer in our findings_of_fact and opinion to one or more of those years petitioner ronnie j smith mr smith worked as an employee of lucent technologies lucent for almost years until he retired in since his re- tirement mr smith received at all relevant times including during and certain retirement income from lucent at all relevant times including during and mr smith received social_security_benefits as did petitioner sheila c smith ms smith we shall sometimes refer collectively to mr smith and ms smith as the smiths from at least through at least mr smith performed certain per- sonal services as a handyman and ms smith performed certain personal services as an office manager for hillcrest golf country club hillcrest in date pursuant to the advice of warren w simpson who was the smiths’ accountant and the president of spectrum financial spectrum an ac- counting firm the smiths incorporated under the laws of the state of oklahoma and each owned percent of the outstanding_stock of smith solutions inc smith solutions for taxable years through at least smith solutions was an s_corporation for tax purposes on the date on which the smiths incorporated smith solutions its board_of directors board which consisted of mr smith and ms smith held an organiza- tional meeting at that meeting the board adopted the bylaws of smith solu- tions bylaws elected mr smith as president and ms smith as both secretary and treasurer of smith solutions passed a resolution to open a bank account for smith solutions bank account resolution and passed a resolu- tion authorizing and directing the president of smith solutions to enter into employment contracts with certain employees employment contract resolution as noted above the employment contract resolution authorized and directed the president of smith solutions to enter into employment contracts with certain employees and required that such contract be for the term and the rate stated in the attached employment agreements at no time did smith solutions enter into any employment agreement written or oral with any person including mr smith or ms smith at no time did mr smith consider himself or ms smith to be an employee of smith solutions pursuant to its bylaws smith solutions was authorized to pay mr smith and ms smith salaries in their respective positions as its president and its secre- tary and treasurer however at no time did smith solutions pay mr smith or ms 3at all relevant times mr smith and ms smith retained their positions as the directors and the officers of smith solutions 4the document containing the bank account resolution entitled resolu- tion open bank checking accounts did not include the name of any bank in the blank space provided for such a designation smith any compensation in those respective positions nor did it at any time pay mr smith or ms smith any wages or other compensation in some other capacity during at least and most of hillcrest received monthly invoices hillcrest invoices with respect to ms smith’s services as its office manager each of those invoices showed the amount due for each month with respect to those services the following language appeared at the top of each of the hillcrest invoices sheila smith smith solutions inc fed id oklahoma city ok the address shown at the top of each hillcrest invoice is the smiths’ home ad- dress the bottom of each hillcrest invoice was digitally signed in the name of sheila c smith during and hillcrest made payments to smith solutions for ms smith’s personal services that totaled dollar_figure dollar_figure and dollar_figure 5there are no hillcrest invoices in the record for the months of july october and date or for any months in 6we found that during hillcrest made payments to smith solutions totaling dollar_figure for ms smith’s personal services the parties stipulated that dur- continued respectively hillcrest made certain of those payments by check payable to smith solutions inc hillcrest checks hillcrest issued form 1099-misc miscellaneous income for each of hillcrest form 1099-misc hillcrest form 1099-misc and hillcrest form 1099-misc we shall sometimes refer collectively to the hillcrest form 1099-misc the hillcrest form 1099-misc and the hillcrest form 1099-misc as the hillcrest forms 1099-misc the irmf data that the irs maintained with respect to each of the hillcrest forms 1099-misc showed the name shiela sic smith under the heading continued ing hillcrest paid smith solutions dollar_figure for ms smith’s personal services the parties also stipulated that in the notice respondent determined for petitioners’ taxable_year to include dollar_figure in schedule c profit or loss from business schedule c relating to the personal services that ms smith rendered to hillcrest during that year it appears that there may have been typographical errors in the amounts stated in those stipulations the respective amounts stated in those stipulations are clearly contrary to the facts that we have found are established by the record and we shall disregard them see 93_tc_181 7hillcrest form 1099-misc hillcrest form 1099-misc and hillcrest form 1099-misc are not in the record instead copies of pertinent portions of the so-called information returns master_file irmf online taxpayer system irmf data that the internal_revenue_service irs maintained with respect to those forms and that showed the data that hillcrest reported on each of those forms are in the record as discussed below at no time was hillcrest required to issue form 1099-misc to a corporation such as smith solutions payee entity data the name hillcrest golf country club under the heading payer entity data and nonem com paid of dollar_figure dollar_figure and dollar_figure for and respectively during the period from at least through mr smith periodically performed certain personal services as a handyman for integris health integris eskridge honda eskridge michael and sandra milligan collectively milli- gans and james and cathy adams collectively adamses each of integris eskridge and the milligans received certain invoices relating to mr smith’s performance of certain personal services sometimes collectively invoices relating to mr smith’s personal services the following language appeared at the top of each of the invoices relating to mr smith’s personal services smith solutions inc smith solutions inc oklahoma city oklahoma fed id 8the name willow creek golf and country club appeared under the heading payer entity data for taxable_year 9the record does not contain any invoices sent to or received by the adamses relating to certain personal services that mr smith performed for them the address shown at the top of each of the invoices relating to mr smith’s personal services is the smiths’ home address each of those invoices showed inter alia the date s on which mr smith performed certain personal services the number of hours that he worked on each day and the hourly rate charged for those services during at least integris made certain payments by check relating to mr smith’s performance of certain personal services for it integris checks most of the integris checks were made payable to smith solutions inc two of the integris checks both of which were dated date were made pay- able to sheila smith during at least and eskridge made certain payments by check relating to mr smith’s performing certain personal services for it eskridge checks most of the eskridge checks were made payable to smith solutions inc one of the eskridge checks dated date was made payable to ron smith during at least and the milligans made certain payments by check relating to mr smith’s performance of certain personal services for them milligan checks one of the milligan checks dated date was made payable to smith solutions inc certain of the milligan checks dated january and date respectively were made payable to ron smith during at least and the adamses made certain payments by check relating to mr smith’s performance of certain personal services for them adamses checks virtually all of the adamses checks were made payable to ron smith at all relevant times petitioners maintained various bank accounts at weokie credit_union weokie in oklahoma city oklahoma petitioners maintained a savings account identified as s011 savings account two check- ing accounts identified as s013 and s014 respectively s013 checking account and s014 checking account respectively a money market account identified as s019 money market account and a certificate of deposit account identified as s021 cod account we shall refer collectively to the savings account the s013 checking account the s014 checking account the money market account and the cod account as the weokie accounts petitioners did not maintain any bank account in the name of or on behalf of smith solutions during the years at issue petitioners deposited into one or more of the weokie accounts inter alia hillcrest checks integris checks eskridge checks milligan checks and adamses checks spectrum prepared form_1120s u s income_tax return for an s cor- poration form_1120s for smith solutions for each of its taxable_year sec_2011 form_1120s form_1120s and form_1120s in it sec_2011 form_1120s smith solutions claimed t otal income loss of dollar_figure consisting of m erchant card and third-party payments t otal de- ductions of dollar_figure and o rdinary business income loss of dollar_figure smith solutions’ total deductions of dollar_figure consisted of dollar_figure of r epairs and main- tenance dollar_figure of t axes and licenses dollar_figure of d epreciation and dollar_figure of o ther deductions the dollar_figure of other deductions comprised the following item accounting auto and truck expense meals office expense supplies telephone medical home_office rent total amount dollar_figure big_number big_number big_number big_number big_number big_number smith solutions did not claim as a deduction in it sec_2011 form_1120s any c ompensation of officers or s alaries and wages smith solutions included schedule k shareholders’ pro_rata share items schedule k with it sec_2011 form_1120s schedule k the schedule k showed o rdinary business income loss of dollar_figure a s ection deduc- tion of dollar_figure and i ncome loss reconciliation of dollar_figure in it sec_2012 form_1120s smith solutions claimed t otal income loss of dollar_figure consisting of g ross receipts or sales t otal deductions of dollar_figure and o rdinary business income loss of dollar_figure smith solutions’ total deductions of dollar_figure consisted of dollar_figure of t axes and licenses dollar_figure of d epreciation and dollar_figure of o ther deductions the dollar_figure of other deductions comprised the following 10all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure item accounting auto and truck expense insurance meals office expense supplies telephone medical home_office rent multimedia total amount dollar_figure big_number big_number big_number big_number big_number big_number smith solutions did not claim as a deduction in it sec_2012 form_1120s any c om- pensation of officers or s alaries and wages smith solutions included schedule k with it sec_2012 form_1120s schedule k the schedule k showed o rdinary business income loss of dollar_figure and i ncome loss reconciliation of dollar_figure in it sec_2013 form_1120s smith solutions claimed t otal income loss of dollar_figure consisting of g ross receipts or sales of dollar_figure less c ost of goods sold of dollar_figure t otal deductions of dollar_figure and o rdinary business income loss of dollar_figure smith solutions’ total deductions of dollar_figure consisted of dollar_figure of t axes and licenses dollar_figure of depreciation and dollar_figure of o ther deductions the dollar_figure of other deductions comprised the following item accounting auto and truck expense meals reduced office expense supplies telephone home_office rent multimedia total amount dollar_figure big_number big_number big_number big_number big_number smith solutions did not claim as a deduction in it sec_2013 form_1120s any c om- pensation of officers or s alaries and wages smith solutions included schedule k with it sec_2013 form_1120s schedule k the schedule k showed o rdinary business income loss of dollar_figure and i ncome loss reconciliation of dollar_figure smith solutions issued to each of mr smith and ms smith schedule_k-1 shareholder’s share of income deductions credits etc schedule_k-1 for each of its taxable_year sec_2011 collectively schedules k-1 collec- tively schedules k-1 and collectively schedules k-1 in each of it sec_2011 schedules k-1 smith solutions showed dollar_figure as each of mr smith’s and ms smith’s shares of its claimed o rdinary business income loss of dollar_figure and dollar_figure as each of their shares of its claimed s ection deduction of dollar_figure in each of it sec_2012 schedules k-1 smith solutions showed dollar_figure as each of mr smith’s and ms smith’s shares of its claimed o rdinary business income loss of dollar_figure in each of it sec_2013 schedules k-1 smith solutions showed dollar_figure as each of mr smith’s and ms smith’s shares of its claimed o rdinary business income loss of dollar_figure spectrum prepared form_1040 u s individual_income_tax_return return for petitioners for each of their taxable_year sec_2011 return return and return in their return petitioners reported inter alia w ages salaries tips etc of dollar_figure and o ther income of dollar_figure with respect to a claimed net_operating_loss_carryover petitioners included schedule e supplemental income and loss schedule e with their return schedule e in their schedule e petitioners claimed with respect to smith solutions total n on- passive_income from schedule_k-1 of dollar_figure a s ection expense deduc- tion of dollar_figure and t otal partnership and s_corporation income or loss of dollar_figure in their return petitioners reported inter alia w ages salaries tips etc of dollar_figure petitioners included schedule e with their return sched- ule e in their schedule e petitioners claimed with respect to smith solu- tions a total n onpassive loss from schedule_k-1 of dollar_figure and t otal partnership and s_corporation income or loss of dollar_figure in their return petitioners reported inter alia no w ages salaries tips etc petitioners included schedule e with their return schedule e in their schedule e petitioners claimed with respect to smith solutions a total n onpassive loss from schedule_k-1 of dollar_figure and t otal partner- ship and s_corporation income or loss of dollar_figure respondent assigned a revenue_agent to examine each of smith solutions’ taxable_year sec_2011 sec_2012 and sec_2013 thereafter the revenue_agent expanded that examination to include each of petitioners’ taxable_year sec_2011 sec_2012 and sec_2013 petitioners did not maintain books_and_records relating to smith solutions and gave the revenue_agent only certain redacted bank statements relating to their taxable_year consequently the revenue_agent obtained by summonses unredacted bank statements relating to each of petitioners’ taxable_year sec_2011 sec_2012 and sec_2013 after having obtained the unredacted bank statements for each of peti- tioners’ taxable_year sec_2011 sec_2012 and sec_2013 the revenue_agent performed a bank_deposits analysis in order to ascertain whether smith solutions had underreported the gross_receipts that it had reported in each of it sec_2011 form_1120s form_1120s and form_1120s we shall refer collectively to the revenue agent’s bank_deposits analysis for each of petitioners’ taxable_year sec_2011 sec_2012 and sec_2013 as the bank_deposits analyses in question as part of the bank_deposits analyses in question the revenue_agent ana- lyzed each deposit into each of the weokie accounts during each of the year sec_2011 sec_2012 and sec_2013 in order to determine the total deposits into each of those accounts and the total deposits into all of those accounts during each of those years the revenue_agent then analyzed each deposit into the weokie accounts during each of the year sec_2011 sec_2012 and sec_2013 in an effort to determine whether any of those deposits was not taxable because for example it was a loan a trans- fer from another bank account or another type of nontaxable deposit as a final step in the bank_deposits analyses in question the revenue_agent reduced the total deposits into the weokie accounts during each of the year sec_2011 sec_2012 and sec_2013 that she had determined by the total amount that she had determined were nontaxable deposits in order to arrive at the total amount of taxable deposits into the weokie accounts for each of those years pursuant to the bank_deposits analyses in question the revenue_agent determined that petitioners had total taxable deposits for their taxable_year sec_2011 sec_2012 and sec_2013 of dollar_figure dollar_figure and dollar_figure respectively the revenue_agent concluded that during each of the year sec_2011 sec_2012 and sec_2013 mr smith in his individual capacity and ms smith in her individual capacity and not smith solutions had performed certain personal services for certain persons the rev- enue agent decided that consequently the total taxable deposits for each of peti- tioners’ taxable_year sec_2011 sec_2012 and sec_2013 that she had determined pursuant to the bank_deposits analyses in question should be allocated between mr smith and ms smith the revenue_agent further concluded that the respective amounts of taxable deposits for those years so allocated should be included as gross_income in separate respective schedules c for mr smith and for ms smith for petitioners’ taxable_year sec_2011 sec_2012 and sec_2013 in deciding how to allocate to ms smith a portion of the total taxable de- posits that she had determined for each of petitioners’ taxable_year sec_2011 sec_2012 and the revenue_agent began by reviewing the hillcrest forms misc that is because ms smith had performed certain personal services during each of those years only for hillcrest the revenue allocated to ms smith for petitioners’ taxable_year sec_2011 sec_2012 and sec_2013 is the respective amounts of non- employee compensation that hillcrest showed it had paid in the hillcrest forms 1099-misc during those years for ms smith’s personal services ie dollar_figure dollar_figure and dollar_figure for and respectively the revenue_agent then reduced the respective total taxable deposits of dollar_figure dollar_figure and dollar_figure that she had determined for petitioners’ taxable_year sec_2011 sec_2012 and sec_2013 by those respective amounts of nonemployee compensation that hillcrest paid for ms smith’s personal services the revenue_agent allocated to mr smith the respective balances of those respective total taxable deposits for those years ie dollar_figure dollar_figure and dollar_figure for petitioners’ taxable_year sec_2011 sec_2012 and sec_2013 respectively respondent issued the notice to petitioners in the notice respondent determined that each of mr smith and ms smith has the following amounts of schedule c income11 for their taxable_year sec_2011 sec_2012 and sec_2013 from the performance of personal services during those years name mr smith ms smith dollar_figure big_number dollar_figure big_number dollar_figure big_number respondent further determined in the notice that petitioners are not entitled for their taxable_year to a deduction of dollar_figure with respect to a claimed net_operating_loss_carryover opinion we address first petitioners’ position that the presumption of correctness that is generally accorded to determinations in a notice_of_deficiency does not apply here and that consequently petitioners do not have the burden of establishing that respondent’s determinations in the notice that they are contesting are errone- ous in support of that position petitioners allege that the revenue_agent made 11the respective sums of the respective total_amounts of schedule c income for petitioners’ taxable_year sec_2011 sec_2012 and sec_2013 that respondent determined mr smith and ms smith have for those years equal the total taxable deposits that the revenue_agent determined on the basis of the bank_deposits analyses in question 12respondent also determined in the notice to disallow the schedule e total partnership and s_corporation income or loss that petitioners claimed in each of their return return and return numerous mistakes in the calculation of the f4549-a income_tax exam- ination changes attached to the notice and those mistakes cumulatively con- stitute a violation of the ‘presumption of correctness’ on the f4549-a by way of illustration of the types of claims that petitioners advance in support of their position that the presumption of correctness that is generally accorded to determinations in a notice_of_deficiency does not apply here peti- tioners claim that the revenue_agent should have examined petitioners’ tax returns for years prior to the taxable years at issue in order to determine the validity of their claimed deduction for their taxable_year with respect to a claimed net_operating_loss carryforward by way of further illustration petitioners claim that certain of the taxable deposits that the revenue_agent determined on the basis of the bank_deposits analyses in question are not taxable we believe that petitioners are attempting to look behind the notice in this case as a general_rule we will not look behind a notice_of_deficiency to examine the evidence used or the propriety of the commissioner’s motives in making the commissioner’s determinations see 62_tc_324 we have recognized two exceptions to that general_rule see 82_tc_299 aff’d 770_f2d_381 3d cir first we may look behind a notice_of_deficiency where there is substantial evidence of unconstitutional conduct by the commissioner see id pincite second we may look behind a notice_of_deficiency where the commis- sioner of internal revenue introduces no evidence but instead rests on the pre- sumption of correctness and the taxpayer challenges the notice on the grounds that it is arbitrary see id pincite none of petitioners’ claims supports their position that the presumption of correctness that is generally accorded to determinations in a notice_of_deficiency does not apply here and that consequently petitioners do not have the burden of establishing that respondent’s determinations in the notice that they are contesting are erroneous the record is devoid of any evidence of unconstitutional conduct by respondent let alone any substantial evidence of unconstitutional conduct in addition respondent is not merely relying on the presumption of correctness that is generally accorded to determinations in a notice_of_deficiency respondent intro- duced certain documentary and testimonial evidence in this case on the record before us we hold that we will not look behind the notice that respondent issued to petitioners for their taxable_year sec_2011 sec_2012 and sec_2013 on that record we further hold that the presumption of correctness that is generally accorded to determinations in a notice_of_deficiency applies to the determinations in the notice that respondent issued to petitioners for those years we also hold that petitioners bear the burden of establishing that respondent’s determina- tions in the notice that remain at issue are erroneous before turning to the issues that remain for our consideration we address petitioners’ attempts on brief to disregard certain stipulations in the stipulation of facts that the parties signed and that we made part of the record at the beginning of the trial in this case rule e provides that a stipulation to the extent of its terms is to be treated as a conclusive admission by the parties to the stipulation unless otherwise permitted by us or agreed upon by those parties we will not permit a party to a stipulation to qualify change or contradict a stipulation in whole or in part except that we may do so where justice requires see id on the record before us we hold that justice does not require us to set_aside any of the stipulations that petitioners attempt to disregard on brief see id on that record we further hold that except as stated supra note and as discussed below with respect to the hillcrest forms 1099-misc we find no evidence that is clearly contrary to any of those stipulations and we will not disregard them see 93_tc_181 one final matter that we address before considering the issues that remain for decision is that petitioners’ briefs are replete with factual allegations that are not established by the record in this case by way of illustration petitioners con- tend that they maintained a balance_sheet a profit and loss sic and extensive other books_and_records relating to smith solutions the record is devoid of any such documents another example of an unsupported factual alle- gation that petitioners advance on brief is their allegation that certain deposits that respondent determined are taxable are in fact nontaxable gifts and or inheritances that they received from ms smith’s mother the record is devoid of reliable evidence establishing that allegation we will not rely on any of petitioners’ factual allegations that are not established by the record in order to resolve the issues presented we now turn to the issues that we must decide we address first whether petitioners are required for each of their taxable_year sec_2011 sec_2012 and sec_2013 to include in income the amount of t otal income that their wholly owned s_corporation reported in each of it sec_2011 form_1120s form_1120s and form_1120s as well as a certain additional_amount of income that respondent determined in the notice for each of those years in order to resolve that issue we must decide whether the respective personal services that mr smith and ms smith performed for certain persons during and were performed in their respective individual capacities or as employees or other agents of smith solutions it is well established that income must be taxed to the actual earner of the income see eg 410_us_441 337_us_733 281_us_111 in the corporate context however the actual earner test may be inadequate because a corporation can earn income only through the personal services of its employees and agents 88_tc_604 aff’d without published opinion 855_f2d_855 8th cir where a corporation relies on the personal services of an employee to produce income the question arises whether the corporation is actually conducting the business or whether the em- ployee is conducting the business in his her individual capacity the relevant test is who controls the earning of the income see eg haag v commissioner t c pincite 73_tc_1246 in 751_f3d_1194 10th cir the u s court_of_appeals for the tenth circuit_court of appeals the court to which an appeal in this case would normally lie was asked to decide whether to sustain an injunction under sec_7408 that the u s district_court for the district of utah had imposed against an individual for promoting an abusive_tax_shelter in viola- tion of sec_6700 in order to decide that issue the court_of_appeals con- sidered whether a minister of a church is required to include in income and pay tax on income that he she earns in his her normal employment as a minister and assigns to his her church in order to resolve that question the court_of_appeals first addressed whether a minister’s income is tax exempt only if he receives it as an agent of the church or whether it is sufficient that a minister assigns earnings to his church pursuant to a vow of poverty hartshorn f 3d pincite in answering that latter question the court_of_appeals examined the decisions of certain other u s courts of appeals in the so-called vow-of-poverty context the court_of_appeals concluded on the basis of that review that those other courts had held that a minister must be acting as an agent of the minister’s church in order for the minister’s income to be exempt from tax see id pincite in hartshorn the court_of_appeals adopted the facts and circumstances approach that the u s court_of_appeals_for_the_federal_circuit had adopted in a vow-of-poverty context in 780_f2d_1005 fed cir as the appropriate test to use in order to determine whether a minister is acting as an agent of the minister’s church in earning income according to the court_of_appeals under such a facts and circumstances approach courts may consider various factors pertinent to the relationships between the religious_order and the minister between the minister and the third-party employer and between the employer and the order hartshorn f 3d pincite we shall refer to the facts and circumstances approach that the court_of_appeals adopted in hartshorn as the hartshorn test although the ultimate issue in hartshorn was whether to sustain an injunc- tion we believe that the court_of_appeals would apply the hartshorn test in de- termining whether petitioners are required for each of their taxable_year sec_2011 sec_2012 and sec_2013 to include in income the amount of t otal income that their wholly owned s_corporation reported in each of it sec_2011 form_1120s form_1120s and form_1120s in our jurisprudence we have applied the so-called two-prong test announced in 78_tc_882 aff’d without published opinion 734_f2d_20 9th cir in determining who earns income in a corporate context however we would reach the same result in resolving the issue presented here whether we apply the hartshorn test or that two- prong test we begin by examining the relationship during the years at issue between smith solutions and each of mr smith and ms smith see hartshorn f 3d pincite in order to ascertain whether each of those relationships enabled smith solutions to exercise control_over the provision to certain persons of certain per- sonal services by each of them and over the receipt of the payments for those respective services petitioners contend that the bylaws of smith solutions con- stituted the controlling written_agreement between smith solutions and each of mr smith and ms smith13 and that those bylaws provide a means for the setting of salary for compensation of its officers petitioners the bylaws of smith solutions contain nothing but typical boilerplate relating to the responsibilities that the smiths owed to smith solutions as cor- porate directors and officers those bylaws do not establish that the smiths owed any contractual duties to smith solutions to perform any personal services on its behalf nothing in the bylaws of smith solutions or in any other evidence in the record establishes that smith solutions was able to control the performance of respective personal services by mr smith and ms smith see hartshorn f 3d pincite haag v commissioner t c pincite nor do those bylaws14 13according to petitioners t he bylaws document was drafted by an attorney who should have known the legal requirements for a controlling written_agreement 14one provision of the smith solutions bylaws entitled deposits stated that a ll funds of the corporation not otherwise employed shall be deposited from time to time to the credit of the corporation in such banks trust companies or other depositories as the board_of directors may select that provision does not address the performance of respective personal services by mr smith and ms smith nor does it indicate what funds are funds of the corporation not otherwise employed we note that in the bank account resolution the smith solutions’ board did not designate in the blank space provided the name of a bank or other depository_institution into which a ll funds of the corporation not otherwise employed shall be deposited from time to time establish that smith solutions possessed the actual power to control the receipt of funds 78_tc_604 for the per- formance of those respective personal services see hartshorn f 3d pincite another significant factor in determining whether smith solutions in fact earned the income that it reported in it sec_2011 form_1120s it sec_2012 form_1120s and it sec_2013 form_1120s relates to the employment contract resolution that its board adopted that resolution authorized and directed the president of smith solutions to enter into employment contracts with certain employees and re- quired that such contract be for the term and the rate stated in the attached employment agreements at no time did smith solutions enter into any employ- ment agreement written or oral with any person including mr smith or ms smith moreover at no time did mr smith consider himself or ms smith to be an employee of smith solutions in addition the record is devoid of evidence estab- lishing that smith solutions would have any legal recourse against mr smith and ms smith if they stopped performing their respective personal services for certain persons see vercio v commissioner t c pincite it also is significant that smith solutions never compensated mr smith and ms smith for the performance of their respective personal services for certain persons nor did smith solutions report in it sec_2011 form_1120s form 1120s and form_1120s any compensation of officers or salaries of employees moreover mr smith and ms smith did not report in their return return and return any wages or other compensation that smith solutions paid them during and that is because smith solu- tions never paid them any wages or other compensation see ruckman v com- missioner tcmemo_1998_83 wl at we also find it significant in determining whether smith solutions in fact earned the income that it reported in it sec_2011 form_1120s it sec_2012 form_1120s and it sec_2013 form_1120s that there was no contractual relationship or similar indicium between smith solutions and the persons using the respective personal services of mr smith and ms smith that recognized or acknowledged that smith solutions controlled them in the performance of those respective services see eg hartshorn f 3d pincite ruckman v commissioner wl at with respect to the personal services that ms smith performed for hillcrest petitioners rely on the hillcrest invoices that it received during and as a factor weighing in their favor in determining whether smith solutions in fact earned the income that it reported in it sec_2011 form_1120s it sec_2012 form_1120s and it sec_2013 form_1120s those invoices contained the same caption that cap- tion showed the name smith solutions inc however the name sheila smith also appeared immediately above the name smith solutions inc we are unable to find on the basis of the hillcrest invoices that hillcrest received during and that hillcrest recognized or understood that it was contracting with smith solutions for certain personal services of ms smith and not with ms smith in her individual capacity nor are we able to find from those invoices that hillcrest recognized or understood that smith solutions was exercising control_over ms smith with respect to the personal services that she performed for it petitioners also rely on the hillcrest checks that were payable to smith solutions inc as a factor weighing in their favor in determining whether smith solutions in fact earned the income that it reported in it sec_2011 form_1120s it sec_2012 form_1120s and it sec_2013 form_1120s although those checks establish that hillcrest was aware of the existence of smith solutions they do not establish that hillcrest recognized or understood that it was contracting with smith solutions for the performance of certain personal services by ms smith we are not persuaded that hillcrest made the hillcrest checks payable to smith solutions because it considered smith solutions as the contracting party for the personal services that ms smith performed for it the entity that exercised control_over ms smith with respect to the performance of those services and the entity that was entitled to compensation_for those services we believe that hillcrest made the hillcrest checks payable to smith solutions because ms smith asked it to do so petitioners also point to the hillcrest form 1099-misc the hillcrest form 1099-misc and the hillcrest form 1099-misc as favorable facts in determining whether smith solutions in fact earned the income that it reported in it sec_2011 form_1120s it sec_2012 form_1120s and it sec_2013 form 1120sdollar_figure the irmf data that the irs maintained with respect to each of the hillcrest forms 1099-misc showed the name shiela sic smith under the heading payee entity data the name hillcrest golf coun- try club under the heading payer entity data and nonem com paid of dollar_figure dollar_figure and dollar_figure for and respec- tively although the parties stipulated that the hillcrest forms 1099-misc were issued to smith solutions that stipulation is clearly contrary to the facts that we have found are established by the record and we shall disregard it see cal-maine 15the hillcrest form 1099-misc the hillcrest form misc and the hillcrest form 1099-misc are not in the record instead copies of pertinent portions of the irmf data that the irs maintained with respect to those forms and that showed the data that hillcrest reported on each of those forms are in the record 16see supra note foods inc v commissioner t c pincite we find on the basis of the irmf data that hillcrest understood that it had paid ms smith nonemployee compensation_for the personal services that she had performed for it it is sig- nificant in this regard that at no time was hillcrest required to issue form misc to a corporation such as smith solutions only if a service provider is other than a corporation is the person for whom personal services are rendered during a taxable_year required to issue form 1099-misc showing the compensation that the person paid during the taxable_year to such a service provider see sec_1_6041-3 income_tax regs with respect to the respective personal services that mr smith performed for integris eskridge the milligans and the adamses petitioners rely on certain invoices that each of integris eskridge and the milligans received relating to the performance of those respective personal services for them as a factor weighing in their favor in determining whether smith solutions in fact earned the income that it reported in it sec_2011 form_1120s it sec_2012 form_1120s and it sec_2013 form 1120sdollar_figure those invoices contained the same caption the name smith solutions inc appeared at the top of each of those invoices mr smith’s name did not 17the record does not contain any invoices sent to or received by the adamses relating to certain personal services that mr smith performed for them appear in the caption at the top of those invoices as was true of the hill- crest invoices relating to certain personal services that ms smith performed for hillcrest we are unable to find on the basis of the invoices that each of integris eskridge and the milligans received that each of integris eskridge and the milligans recognized or understood that it was contracting with smith solutions for certain personal services of mr smith and not with mr smith in his individ- ual capacity nor are we able to find from those invoices that each of integris eskridge and the milligans recognized or understood that smith solutions was exercising control_over mr smith with respect to the personal services that he performed for it petitioners also rely on the integris checks the eskridge checks the mil- ligan checks and the adamses checks relating to the performance of respective personal services by mr smith for them as a factor weighing in their favor in de- termining whether smith solutions in fact earned the income that it reported in it sec_2011 form_1120s it sec_2012 form_1120s and it sec_2013 form_1120s although those checks establish that each of integris eskridge the milligans and the adamses was aware of the existence of smith solutions they do not establish that each of those persons recognized or understood that each was contracting with smith solutions for the performance of certain personal services by mr smith we are not persuaded that each of integris eskridge the milligans and the adamses made the checks that each of them had written payable to smith solu- tions because each considered smith solutions as the contracting party for certain respective personal services that mr smith performed for each of them the entity that exercised control_over mr smith with respect to the perfor- mance of those respective services and the entity that was entitled to com- pensation for those respective services we believe that each of integris eskridge the milligans and the adamses made the checks that each of them had written payable to smith solutions because mr smith asked each of them to do so based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that they did not earn the income that smith solutions reported as t otal income in each of it sec_2011 form_1120s form_1120s and form_1120s we turn next to whether petitioners are required for each of their taxable_year sec_2011 sec_2012 and sec_2013 to include in income a certain additional_amount of income that respondent determined in the notice for each of those years on the basis of the bank_deposits analyses in question it is petitioners’ position that they are not required to do so in support of that position petitioners argue that certain of the taxable deposits that the revenue_agent determined on the basis of the bank_deposits analyses in question are not taxable before addressing petitioners’ arguments regarding certain alleged non- taxable deposits that they maintain the revenue_agent included in taxable deposits for each of their taxable_year sec_2011 sec_2012 and sec_2013 we note that we examined the bank_deposits analyses in question and considered the testimony of the revenue_agent regarding those analyses which we found to be credible we conclude as summarized below that the revenue_agent conducted the bank_deposits analyses in question in accordance with applicable law the revenue_agent asked petitioners to provide her with any books_or_records that they maintained for smith solutions for the taxable years at issue petitioners informed the revenue_agent that they did not have any books_and_records petitioners provided the revenue_agent only with a redacted version of the bank records relating to the weokie accounts for their taxable_year the revenue_agent then decided to use the bank_deposits meth- od in order to determine the amount of petitioners’ taxable_income for each of their taxable_year sec_2011 sec_2012 and sec_2013 see 70_tc_1057 see also 92_tc_661 in conducting the bank_deposits analyses in question the revenue_agent was required to and we find that she did take into account any nontaxable source of a deposit of which she had knowledge see 102_tc_632 a bank deposit is prima facie evidence of income and respondent need not prove a likely source of that income 87_tc_74 petitioners bear the burden of proving that respondent’s determinations of income based on the bank_deposits method are erroneous see clayton v com- missioner t c pincite petitioners may satisfy that burden by establishing that the deposits that remain at issue are derived from a nontaxable source see nicholas v commissioner t c pincite we address now petitioners’ arguments regarding certain alleged nontax- able deposits that they maintain the revenue_agent included in taxable deposits for each of their taxable_year sec_2011 sec_2012 and sec_2013 with respect to their taxable_year petitioners point to four such alleged nontaxable deposits alleged nontaxable deposits petitioners claim that a dollar_figure deposit into the s013 checking account in date was from the proceeds of the sale of a vintage ford that was owned by petitioner wife’s mother margaret claborn ac- cording to petitioners ms smith’s mother contracted petitioners to sell the vehicle for her and after the sale of the vehicle ms smith’s mother gifted the proceeds of the sale to the petitioners petitioners claim that they provided com- plete documentation of this deposit to appeals and to respondent prior to trial during the pretrial conference but were denied the opportunity to stipulate this evidence by the respondent petitioners also contend that a dollar_figure deposit into the s013 checking account in date was from the proceeds of the sale of furniture from ms claborn and that t hese proceeds were gifted by ms claborn to petitioners following the sale with respect to that dollar_figure deposit petitioners also claim that they provided complete explanation of this deposit to appeals and to respondent prior to trial during the pretrial conference but were denied the opportunity to stipulate to this evidence by the respondent the last two alleged nontaxable deposits are two deposits of dollar_figure and dollar_figure respectively into the cod account that were made on the same day on date petitioners claim that each of those alleged nontaxable deposits was a nontaxable transfer from one of their accounts into another of their accounts interaccount transfer in support of their claim petitioners point to a bank statement for date which showed the following descriptions for the respective deposits into the cod account on date of dollar_figure and dollar_figure new account deposit transfer--smith shei and depos- it transfer--smith sheila c respectively with respect to the dollar_figure deposit into the cod account petitioners also contend that it is not logical for a retired handyman who normally had gross_income of approximately dollar_figure each year to suddenly receive times his annual income in one lump sum with respect to their taxable_year petitioners point to one alleged nontaxable deposit alleged nontaxable deposit petitioners claim that a dollar_figure deposit into the s013 checking account in date consisted of proceeds of the sale of furniture from ms claborn following her death and was part of petitioner wife’s inheritance petitioners also claim that they provided complete explanation of this deposit dollar_figure deposit into the s013 checking ac- count to appeals and to respondent prior to trial during the pretrial conference but petitioners were denied the opportunity to stipulate this evidence by the respondent with respect to their taxable_year petitioners maintain that respondent refused to stipulate certain deposit records for the period january through date according to petitioners i f the deposit records for all of had been correctly submitted and stipulated they would show that numer- ous deposits albeit most of them relatively small in amount which the revenue_agent had included in taxable deposits for their taxable_year were nontaxable alleged nontaxable deposits dollar_figure we shall sometimes refer collectively to the alleged nontaxable deposits the alleged nontaxable deposits and the alleged nontaxable deposits as petitioners’ alleged nontaxable deposits petitioners rely almost exclusively on their contentions on brief not on evidence in the record to establish their claims regarding petitioners’ alleged nontaxable deposits for example petitioners do not point to or rely on any part of the record that in fact establishes their claims that the dollar_figure deposit and the dollar_figure deposit into the cod account on date were interaccount trans- fers we acknowledge that the descriptions of the dollar_figure and dollar_figure deposits in the pertinent records of the weokie accounts as new account deposit 18as an illustration of the type of alleged nontaxable deposits peti- tioners contend that the deposit records for the period in after date that according to petitioners respondent refused to stipulate would demon- strate that dollar_figure of a dollar_figure deposit into the s013 checking account on date was petitioner wife’s proportionate amount from the sale of their sic mother’s margaret claborn jewelry silver and scooter as further examples petitioners claim that they reported as taxable_income certain of the alleged nontaxable deposits and that respondent’s inclusion of those deposits in petitioners’ income for the years at issue would result in double_taxation of the same income two illustrations of this type of alleged nontaxable deposits are petitioners’ contentions that dollar_figure of a dollar_figure deposit into the s013 checking account in date was from a citibank dividend check which petitioners claim they reported in the schedule b interest and ordinary dividends included with their return and that dollar_figure of the same dollar_figure deposit into the s013 checking account was from a western gas royalty check which petitioners claim they reported in their schedule e transfer--smith shei and deposit transfer--smith sheila c respectively suggest that those deposits involved inter alia some type of transfer we also acknowledge that it would be unusual for a handyman like mr smith and an office manager like ms smith who had no other source of substantial income during the years at issue that is disclosed by the record in this case to deposit dollar_figure in one transaction however none of the records of the weokie accounts or any other evidence in the record establishes that mr smith or ms smith made a withdrawal of dollar_figure and another withdrawal of dollar_figure from one or more accounts that one or both of them maintained at one or more financial institutionsdollar_figure in this regard we note that the record establishes that the revenue_agent excluded from total deposits as nontaxable in determining taxable deposits under the bank_deposits analyses in question a dollar_figure deposit into the cod account which was also made on date the date on which the 19petitioners claim that the dollar_figure and dollar_figure deposits were transfers from a personal account owned by petitioner wife established one year prior to the first year of audit into a certificate of deposit owned jointly by petitioners nothing in the record establishes the existence of a bank account or other depository ac- count in the name of ms smith let alone that any such bank account or depository_account was the source of the dollar_figure deposit and the dollar_figure deposit petitioners also claim that n either of these deposits were cash deposits and the ra could have easily traced both back to transfers between the personal account of petition- er wife and petitioners’ joint accounts we held above that petitioners are not allowed to look behind the notice dollar_figure deposit and the dollar_figure deposit were made into that account the description of that dollar_figure deposit in the pertinent records of the weokie ac- counts was deposit transfer--smith ronnie j unlike the dollar_figure deposit and the dollar_figure deposit however the record establishes that petitioners withdrew dollar_figure from the s013 checking account on the same day on which they made that dollar_figure deposit into the cod account on the record before us we find that petitioners have failed to carry their burden of establishing that the source of the dollar_figure deposit and the source of the dollar_figure deposit were one or more accounts that one or both of them maintained at one or more financial institutions and that consequently each of those deposits was an interaccount transfer another example of petitioners’ attempts to have us sustain without support in the record their contentions that certain of the taxable deposits that the revenue_agent determined under the bank_deposits analyses in question are not taxable relates to their claim that respondent refused to stipulate certain deposit records for the period january through date even if we were to accept which we do not petitioners’ contention that respondent refused to stipulate certain deposit records for the period january through date petitioners do not provide any reasonable explanation as to why they did not offer those deposit records into evidence at the trial in this casedollar_figure and we cannot fathom any reasonable explanation for the failure of petitioners who have the burden_of_proof on the issues presented to do so unless of course they do not have any such records a final illustration of petitioners’ attempts to have us sustain without support in the record their contentions that certain of the taxable deposits that the revenue_agent determined under the bank_deposits analyses in question are not taxable concerns petitioners’ claims that certain of their alleged nontaxable deposits related to deposits from an inheritance that ms smith received or to deposits that they reported as income the record simply does not establish those claims based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that they are not required to include in income for the respective years at issue petitioners’ alleged nontaxable deposits on that record before us we find that petitioners have failed to carry their burden of establishing that they are not required to include in in- 20we reject as highly questionable petitioners’ assertion on brief that d ue to some confusion leading up to and at trial the petitioners did not have adequate opportunity to present extensive evidence at trial clearly outlining the non-taxable deposits come for each of the years at issue a certain additional_amount of income that respondent determined in the notice for each of those years we turn now to whether petitioners are entitled for each of their taxable_year sec_2011 sec_2012 and sec_2013 to deduct certain expenses that they contend were paid in performing their respective personal services during each of those years de- ductions are a matter of legislative grace and petitioners bear the burden of proving entitlement to any deductions claimed see 503_us_79 the code and the regulations thereunder required petitioners to maintain records sufficient to establish the amount of any deductions claimed see sec_6001 sec_1_6001-1 income_tax regs moreover sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in addition for certain kinds of expenses that are otherwise deductible under sec_162 such as those for listed_property as defined in sec_280f a taxpayer must satisfy certain additional substantiation requirements set forth in sec_274 before such expenses will be allowed as deductions petitioners rely upon certain bank statements certain credit card statements and certain vehicle records that are in the record to establish that they are entitled to deduct certain expenses that they contend were paid in performing their respec- tive personal services during each of the years at issue the documents on which petitioners rely do not establish the respective types or the respective amounts of the various expenses for which petitioners are claiming deductions nor do those documents establish that any such claimed expenses are ordinary and necessary expenses that petitioners paid_or_incurred during one or more of the years at issue in performing their respective personal services on the record before us we find that petitioners have failed to carry their burden of establishing that certain expenses for which they are claiming deduct- ions for each of the years at issue are ordinary and necessary expenses that they paid_or_incurred during one or more of those years at issue in performing their respective personal services during each of those years on that record we also find that even if petitioners had carried that burden they have failed to carry their burden of establishing that certain kinds of expenses for which they are claiming deductions for each of the years at issue such as those for listed_property as defined in sec_280f satisfy certain additional requirements in sec_274 based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that they are entitled for each of their taxable_year sec_2011 sec_2012 and sec_2013 to deduct certain expenses that they contend were paid in performing their respective personal services during each of those years we turn now to the last issue presented namely whether petitioners are entitled for their taxable_year to deduct dollar_figure with respect to a claimed net_operating_loss_carryover sometimes claimed nol deduction sec_172 allows a deduction for a net_operating_loss for the taxable_year in an amount equal to the sum of the net_operating_loss carryovers to such year and the net_operating_loss carrybacks to such year a net_operating_loss is defined as the excess of deductions allowed by chapter of the code over the gross_income subject_to certain modifications in sec_172dollar_figure see sec_172 in support of their position that they are entitled for their taxable_year to their claimed nol deduction petitioners argue that r espondent erred in disallowing the petitioners’ net_operating_loss in the amount of dollar_figure reported on petitioners’ f1040 for tax_year since ra the revenue_agent never exam- ined tax returns and records and never gave petitioners an opportunity to substan- tiate that amount 21one of the modifications in sec_172 is that no net_operating_loss_deduction is to be allowed in calculating the amount of a net_operating_loss we held above that petitioners not respondent have the burden_of_proof on each of the issues presented petitioners did not offer any evidence at the trial in this case that establishes that they are entitled for their taxable_year to their claimed nol deductiondollar_figure based upon our examination of the entire record before us we hold that petitioners have failed to carry their burden of establishing that they are entitled for their taxable_year to deduct dollar_figure with respect to a claimed net oper- ating loss carryover we have considered all of the parties’ respective contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the parties’ concessions decision will be entered under rule 22petitioners did not even offer into evidence any_tax return s that they had filed for a taxable_year before the years at issue even if they had we have con- sistently held that a taxpayer is not entitled to a deduction claimed in a tax_return that the taxpayer has filed merely because of the filing of the return see eg 71_tc_633
